UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ema narnia erat

 

Isaura Rivera,
Plaintiff,
_y—
William J. Unger and Catherine Unger,

Defendants.

|
y
'
!
z

DEC 03.2019
19-CV-10455 (AJN) _

ORDER

 

 

ALISON J. NATHAN, District Judge:

On November 11, 2019, Defendants removed the above-captioned action from New York

Supreme Court. Dkt. No. 1. On December 2, 2019, Plaintiff filed a motion to remand. Dkt. No.

4, Pursuant to Local Civil Rule 7.1, motions to remand must be supported by a memorandum of

law, “setting forth the cases and other authorities relied upon in support of the motion.” As of

the date of this Order, the Court is not in receipt of Plaintiff's memorandum of law. Plaintiff

shall file the memorandum no later than one week after the date of this Order. Defendants’

Opposition shall be due two weeks from the filing of Plaintiffs memorandum of law, and

Plaintiff's Reply, if any, shall be due one week after the Opposition deadline.

SO ORDERED.

Dated: December ci , 2019
New York, New York

 

 
   

I

ie

ALISON J. NATHAN
United States District Judge

 
